Title: To James Madison from William Savage, 9 June 1802
From: Savage, William
To: Madison, James


					
						Sir
						Kingston Jamaica June 9th 1802
					
					I beg leave to refer to my last, Copy of which is herewith annexed.
					I have this day drawn on you in favor of Peter Aupois at thirty days for the Balance due me on the last Quarters Account, say Two Thousand & Twelve Dollars 34/cents, to which please pay due Honour.  I am very Respectfully Your Obed Huml. Servt.
					
						Wm. Savage
						Agent for US of America
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
